                                                                                                 Baker & McKenzie LLP

                                                                                                 452 Fifth Avenue
                                                                                                 New York, NY 10018
                                                                                                 United States

                                                                                                 Tel: +1 212 626 4100
                                                                                                 Fax: +1 212 310 1
                                                                                                 www.bakermckenzie.com


Asia Pacific
Bangkok
Beijing
Brisbane
                           August 17, 2021
Hanoi
Ho Chi Minh City
Hong Kong
Jakarta
Kuala Lumpur*              BY ECF
Manila*
Melbourne
Seoul
                           Hon. Analisa Torres
Shanghai
Singapore
                           United States District Judge
Sydney
Taipei
                           U.S. District Court
Tokyo
Yangon
                           Southern District of New York
Europe, Middle East
                           500 Pearl St., Courtroom 15D
& Africa                   New York, NY 10007
Abu Dhabi
Almaty
Amsterdam
Antwerp                    Re:   Shack Enterprises, Inc. v. Aristotle Hatzigeorgiou
Bahrain
Baku                             Case No. 1:21-cv-05448 (AT)(OTW)
Barcelona
Berlin
Brussels
Budapest                   Dear Judge Torres:
Cairo
Casablanca
Doha
Dubai                      We represent Plaintiff Shack Enterprises, Inc. in the above-captioned matter. We write pursuant
Dusseldorf
Frankfurt/Main             to Rule I.C of Your Honor’s Individual Practices to respectfully request an extension of the
Geneva
Istanbul                   August 20, 2021 deadline to submit the joint letter, proposed case management plan and
Jeddah*
Johannesburg               scheduling order, as described in the Initial Pretrial Scheduling Order dated July 12, 2021 (ECF
Kyiv
London                     9).
Luxembourg
Madrid
Milan
Moscow                     Good cause exists for this request. On July 23, 2021, the Defendant, through counsel, agreed
Munich
Paris                      to waive service of the summons and we are currently awaiting receipt of the signed waiver
Prague
Riyadh*                    form. Accordingly, we respectfully request that the August 20 deadline be extended to 14 days
Rome
St. Petersburg             from the filing of Defendant’s answer. This is the Plaintiff’s first request for such an extension.
Stockholm
Vienna
Warsaw
Zurich

The Americas
Bogota
                           Respectfully submitted,
Brasilia**
Buenos Aires
Caracas
Chicago
                           /s/ Joshua S. Wolkoff
Dallas
Guadalajara
Houston
Juarez
                           Joshua S. Wolkoff
Lima
Los Angeles
                           Partner
Mexico City
Miami
                           +1 212 626 4423
Monterrey                  joshua.wolkoff@bakermckenzie.com
New York
Palo Alto
Porto Alegre**
Rio de Janeiro**
San Francisco
Santiago
Sao Paulo**
Tijuana
Toronto
Valencia
Washington, DC

* Associated Firm
** In cooperation with
Trench, Rossi e Watanabe
Advogados




                           Baker & McKenzie LLP is a member of Baker & McKenzie International.
